The court refused to comply with the request of defendants' attorney and make a finding, for the reason that it appeared that the questions of *Page 22 
law which the defendants desired to have reviewed "raise no question as to the refusal of the court to charge the jury as requested, as to the correctness of the charge as given, or as to the proper admission or exclusion of any evidence."
Reason of appeal one is that "the court erred in refusing to file a finding of facts as requested by defendants in their request for such finding." The refusal of the trial judge to make a finding cannot be made a ground of appeal. The remedy is by an application to this court for an order requiring him to make such finding. General Statutes, § 5824; Giordano v.Janetto, 95 Conn. 690, 112 A. 263; Greenberg v.Riley, 97 Conn. 279, 281, 116 A. 180.
The only reason of appeal properly before the court is the court's refusal to set aside the verdict of the jury, and this the defendants do not pursue in their brief. Nor could they successfully, since we could not hold upon the evidence that the verdict was improperly found, it having been found upon conflicting evidence.State v. Greenberg, 92 Conn. 657, 663, 103 A. 897.
   There is no error.